Citation Nr: 1717508	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-49 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992 and from October 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2012, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a June 2010 decision the RO determined that the Veteran had not submitted a timely substantive appeal.  The Veteran appealed the RO's decision as to whether his substantive appeal was timely.  In October 2013 the Board determined that the Veteran had timely submitted a substantive appeal that included the issues of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss and entitlement to a total disability rating based on individual unemployability (TDIU).  The Board remanded those issues for additional development and adjudication.  Following the Board's remand, the RO issued a rating decision in January 2017 that granted entitlement to a TDIU effective October 15, 2015.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Pursuant to the October 2013 Board remand the remaining issue on appeal was remanded for additional development and a new VA examination.  The issue has now been returned to the Board for appellate review.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
FINDING OF FACT

During the period on appeal the Veteran's service-connected bilateral hearing loss was manifested by no more than Level II hearing acuity in the left ear and Level IV hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserted that his bilateral hearing loss is worse than that contemplated by the assigned disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the Veteran; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2016); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI. 38 C.F.R. § 4.85(h), Tables VI, VIA.  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids. 

The rating criteria provides for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  In such cases, each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral. Id.

During the February 2012 Board hearing the Veteran testified that his hearing impairment causes him to speak very loudly to others, that he has difficulty understanding and communicating with others, and that people will shy away from him because they say that he is too loud.  In a March 2009 statement regarding the Veteran's hearing loss the Veteran's wife asserted that he talks very loud and people think that he is upset, and that the Veteran has been asked to leave places because he talks so loud.

In an October 2008 VA examination the Veteran reported that he had difficulty understanding speech clearly sometimes, particularly high voices.  The VA examiner reported a diagnosis of mild low frequency sensorineural hearing loss bilaterally slopes to a moderately severe high frequency sensorineural hearing loss bilaterally.  The examiner reported that word recognition scores were good bilaterally.  

Audiometric testing performed during the October 2008 VA examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
70
65
55
LEFT
30
40
60
60
55

Speech recognition testing using the Maryland CNC word list revealed scores of 84 percent in the right ear and 90 percent in the left ear.  Applying these results to Table VI of the Rating Schedule reveals numeric designations of Level II for the right ear and Level II for the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  Id.

During a November 2010 VA examination the Veteran reported that he had trouble understanding speech clearly.  The VA examiner diagnosed mild sensorineural hearing loss through 1000 Hertz, sloping to a moderately severe degree at higher test frequencies bilaterally.  The examiner reported that word recognition scores were good bilaterally.  






Audiometric testing performed during the November 2010 VA examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
65
65
52
LEFT
40
45
60
60
51

Speech recognition testing using the Maryland CNC word list revealed scores of 80 percent in the right ear and 84 percent in the left ear.  Applying these results to Table VI of the Rating Schedule reveals numeric designations of Level IV for the right ear and Level II for the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  Id.

In a November 2015 VA examination the Veteran reported that his hearing loss impacted the ordinary conditions of daily life including the ability to work, that he just cannot hear well and had difficulty understanding what people say.  The VA examiner reported that based on the Veteran's hearing loss and speech discrimination scores the Veteran would experience impaired communication, especially when there is background noise.  The VA examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.

Audiometric testing performed during the November 2015 VA examination demonstrated puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
70
65
53
LEFT
30
35
60
55
45

Speech recognition testing using the Maryland CNC word list revealed scores of 94 percent in the right ear and 96 percent in the left ear.  Applying these results to Table VI of the Rating Schedule reveals numeric designations of Level I for the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  Id.

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenman v. Principi, 3 Vet. App. 345, 349 (1992). Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral hearing loss is appropriate, and entitlement to a compensable rating for bilateral hearing loss is not warranted at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's bilateral hearing loss a compensable rating, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321 is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In this case, the Board finds that the schedular rating currently assigned for bilateral hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life in that he has difficulty understanding speech and that his hearing impairment causes him to speak very loudly to others.  The United States Court of Appeals for Veterans Claims (Court) has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and difficulty understanding speech in an everyday work environment and are not exceptional or unusual for someone with hearing loss.  The Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  VA's duty to notify was satisfied by letters sent in September 2008 and February 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.
The Veteran's claim for an initial compensable rating arises from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

The Veteran's service treatment records and VA treatment records are associated with the claims files.  The Veteran has been afforded VA examinations relevant to the claim on appeal.  The Board also notes that action requested in the prior remand has been undertaken.  Outstanding VA treatment records were obtained and associated with the claims file and in January 2014 the RO solicited additional private treatment records from the Veteran, however, the Veteran did not identify any additional private medical records.  In November 2015 a VA examination was obtained which provided findings pertinent for evaluating the Veteran's bilateral hearing loss.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An initial compensable disability rating for service-connected bilateral hearing loss is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


